Citation Nr: 0716726	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-10 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's physician 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred in March 1985, served in 
the Philippine Commonwealth Army from December 1941 to April 
1942 and from December 1944 to May 1946, with service in the 
Philippine Scouts from August 1946 to May 1949.  The 
appellant in this matter is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, denying entitlement to 
service connection for the cause of the veteran's death and 
to accrued benefits.  In addition, the RO determined in an 
administrative decision of May 2006 that the veteran may not 
be recognized as a former prisoner-of-war (POW), to which the 
appellant specifically disagreed.  

In connection with the instant appeal, the appellant was 
afforded a hearing before the RO's decision review officer in 
November 2004.  A transcript of that proceeding is of record.  

The issue involving the veteran's entitlement to service 
connection for the cause of the veteran's death and the sub-
issue of whether the veteran may be recognized as a former 
POW are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995.

2.  No claim for any periodic VA benefit was pending at the 
time of the veteran's death.  

3.  A claim for entitlement to accrued benefits was not 
submitted to VA by the appellant within one year of the 
veteran's death.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, however, the question presented is, by definition, a 
legal one, as it is governed not by the facts presented, but 
by the controlling laws and regulations.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  The facts involving the issue 
of whether a claim of the veteran for a VA periodic benefit 
was pending at the time of the veteran's death and whether a 
claim for accrued benefits was filed within the required one-
year period following the veteran's death are uncontested.  
Because the governing legal authority, and not the evidence, 
is dispositive of this matter, the VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning 
v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
entitlement and, as one or more threshold criteria have not 
been met, no other development is warranted because VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A(a)(2).  Therefore, any deficiency 
in notice to the appellant or as to the duty to assist, 
including the respective responsibilities of the parties for 
securing evidence, is harmless, non-prejudicial error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003).

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits for a period of not more 
than two years to which he was entitled at the time of his  
death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121, as in effect prior to December 16, 
2003; 38 C.F.R. § 3.1000.

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued  
benefits.  This change applies only to deaths occurring on or  
after the date of enactment, December 16, 2003.  Because the 
veteran died before the date of enactment, this change in the 
law does not apply in this case.  See Veterans Benefits Act  
of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following:  (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the appellant as the surviving spouse of 
the veteran has standing to pursue a claim for accrued 
benefits, but the record does not indicate that the veteran 
had a claim pending for any periodic VA benefit at the time 
of his death and it is likewise not demonstrated that the 
appellant's claim for accrued benefits was filed within the 
allotted one-year period immediately following the veteran's 
death.  While a claim for death pension, compensation, or 
dependency and indemnity compensation by a widow is deemed to 
include a claim for any accrued benefit, only a claim for 
burial benefits or an interment allowance was received by VA 
within the applicable one-year period following the veteran's 
death.  See 38 C.F.R. § 3.1000(c).  That being the case, 
there is no entitlement under the law and denial of the 
benefit sought is required on that basis.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Legal entitlement to accrued benefits is denied.


REMAND

An issue inherent to the matter of the appellant's 
entitlement to service connection for the cause of the 
veteran's death has been raised during the course of the 
instant appeal; namely, that of entitlement to recognition of 
the veteran as a former POW.  With recognition as a POW, the 
appellant would be entitled to a presumption of service 
incurrence with respect to certain, specified diseases 
affecting former POWs.  An administrative decision relating 
thereto, with the approval of the Director of the VA's 
Compensation and Pension Service, was entered in May 2006, 
wherein it was determined that the veteran was not entitled 
to recognition as a former POW.  A copy of such document is 
not shown to have ever been provided to the appellant.  Such 
had been preceded by a November 2005 request by the RO of the 
appellant to obtain and submit Philippine Red Cross records, 
Guarantor's receipt for a released POW, Japanese Parole 
Certificate for a released POW, War Claims Commission 
records, and evidence of any application for benefits from 
the U. S. War Claims Commission, to which she responded in 
February 2006.  A supplemental statement of the case was then 
issued in June 2006 as to the claim for service connection 
for the cause of death, wherein the POW issue was addressed, 
albeit without any exposition of the dispositive laws and 
regulations.  The appellant responded later in the same 
month, setting forth her specific disagreement with the 
determination as to POW recognition.  

Unfortunately, it is not shown that the appellant was ever 
advised of the requirements for recognition of the veteran as 
a former POW during the course of the instant appeal to this 
date.  The VCAA letters involving her claim for service 
connection for the cause of the veteran's death do not 
address such matter and the appellant was never provided with 
a VCAA letter as to the POW sub-issue.  As the appellant has 
not been provided basic notice as to the information and 
evidence necessary to substantiate her claim for POW 
recognition, it cannot reasonably be concluded that she has 
been able to participate in any meaningful way in the 
appellate process.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 122;  Thus, it is determined that prejudice would result 
to the appellant were the Board to enter a final decision as 
to the matters herein presented.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Remand is thus required for 
corrective actions.  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified of the information and 
evidence needed to substantiate her claim 
for service connection for the cause of 
the veteran's death, to include the sub-
issue of entitlement to recognition of 
the veteran as a former POW.  The 
appellant must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claims that 
her husband was a POW for VA purposes and 
entitlement to service connection for the 
cause of the veteran's death; (2) that VA 
will seek to provide; (3) that the 
appellant is expected to provide; and (4) 
must ask the appellant to provide any 
evidence in her possession that pertains 
to either the claim.  38 C.F.R. § 
3.159(b)(1).  The RO must obtain any 
relevant VA or other government records 
that are identified.  The RO must also 
assist the appellant in securing any 
relevant records of evaluation or 
treatment from private medical 
professionals or treatment facilities, or 
other evidence identified by the 
appellant, provided that she furnishes 
sufficient identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  Thereafter, the claim for service 
connection for the cause of the veteran's 
death, to include the sub-issue of 
entitlement to recognition of the veteran 
as a former POW for VA purposes must be 
readjudicated on the basis of all the 
evidence on file and all governing legal 
authority, to include the law and 
regulations governing the question of 
recognition of the veteran as a former 
POW.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits 
and the dispositive law and regulations.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


